Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Michael Darocha appeals the district court’s order dismissing his civil complaint for failure to state a claim on which relief may be granted. On appeal, we confine our review to issues raised in the Appellant’s brief. See 4th Cir. R. 34(b). Because Darocha’s informal brief does not challenge the basis for the district court’s disposition, Darocha has forfeited appellate review of the court’s order. Accordingly, we deny Darocha’s motion to expedite and affirm the judgment of the district court. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.